*634ORDER
PER CURIAM.
Darnell Townes (Movant) appeals from the denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Movant contends his trial counsel was ineffective because she failed to file a motion to sever a count and had no specific trial strategy for failure to seek severance.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claim of error to be without merit. The motion court’s findings of fact are not clearly erroneous. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b).